Citation Nr: 1016924	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for bilateral bone 
spurs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1978 to March 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran appeared via video conference and provided 
testimony before the undersigned Acting Veterans Law Judge 
(VLJ) in March 2010.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as it 
appears that following the RO's issuance of the April 2009 
statement of the case, additional medical evidence pertinent 
to the Veteran's claim was associated with his claims file.  
This evidence was not accompanied by a waiver of RO 
consideration.  In such a situation, the law requires that 
the RO initially consider the evidence, re-adjudicate the 
claim, and issue an appropriate supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2009).

Further, because the newly submitted evidence is from a 
private treatment provider, Dr. S.P., DPM, the Board finds 
that the RO should attempt to obtain any additional treatment 
records from this provider.

Finally, the RO should schedule a VA examination to determine 
the nature and etiology of the Veteran's claimed bilateral 
pes planus, bilateral shin splints, and bilateral bone spurs.  
The Veteran's October 1978 induction examination did not 
"note" any pre-existing diseases or injuries of the legs or 
feet.  As such, the Veteran is presumed to have entered 
service in sound condition.  38 U.S.C.A. § 1111.  

The Veteran was medically discharged based upon assessments 
of bilateral metatarsas adductus, and tibia torsion of the 
left leg which existed prior to service.  The lay and medical 
evidence clearly and unmistakably establishes that these 
disorders existed prior to service.  Thus, an issue on appeal 
concerns whether it is clear and unmistakable that the 
Veteran's bilateral metatarsas adductus and tibia torsion of 
the left leg was not aggravated during service.  It must also 
be determined as to whether any other currently diagnosed 
disorders had its onset, or were caused, by service.

Accordingly, the VA examiner should be asked to opine whether 
it is clear and unmistakable that the Veteran's bilateral 
metatarsas adductus and tibia torsion of the left leg was not 
aggravated during service, and whether it is at least as 
likely as not that any current disability of the feet and 
shins (other than bilateral metatarsas adductus and tibia 
torsion of the left leg) are related to the Veteran's active 
service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all sources of treatment for his 
claimed disabilities since separation from 
service and to furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source identified.  The RO 
should specifically request a release for 
Dr. S.P., noted above.

2.  After obtaining any additional 
evidence, schedule the Veteran for 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed bilateral pes planus, bilateral 
shin splints, and bilateral bone spurs.  
The claims file and a copy of this remand 
must be provided to the VA examiner.  The 
examiner should note review of these items 
in the examination report.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to address the 
following questions:

    a)  identify all current disabilities 
involving the Veteran's shins and feet;
	b) provide opinion as to whether it is 
clear and unmistakable that the Veteran's 
bilateral metatarsas adductus and tibia 
torsion of the left leg were not 
aggravated during service;  and
	c)  provide opinion as to whether it is 
at least as likely as not that any 
currently diagnosed disorders of the shins 
and/or feet (other than Veteran's 
bilateral metatarsas adductus and tibia 
torsion of the left leg) were incurred in 
or aggravated by active service?  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner should specifically discuss 
the significance of the Veteran's denial 
of foot and leg pains on his October 1978 
induction examination, and the May 2009 
private opinion. 

4.  Following completion of the above 
development, the RO should readjudicate 
the Veteran's claims.  In so doing, the RO 
must adjudicate the issues involving 
bilateral metatarsas adductus and tibia 
torsion of the left leg under the 
presumption of soundness standard of 
38 U.S.C.A. § 1111.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.

The Veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



